Citation Nr: 1107307	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  04-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy due 
to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to May 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In May 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to afford the 
Veteran a VA examination and medical opinion.  The action 
specified in the May 2010 Remand completed, the matter has been 
properly returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before a decision review officer in October 
2003, and a transcript of this hearing is of record.  


FINDING OF FACT

The Veteran's peripheral neuropathy of the upper and lower 
extremities did not have onset in service and was not caused or 
aggravated by the Veteran's active military service, including 
exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral 
neuropathy due to exposure to Agent Orange have not been met.  38 
U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for peripheral 
neuropathy, which he has asserted is due to exposure to Agent 
Orange and other herbicides in service.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 percent 
or more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, naval 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  38 C.F.R. § 3.309(e).

A veteran, who during active service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices in 
which it was determined that a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not be 
extended beyond specific disorders, based upon extensive 
scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 
20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 
(Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2, 1999).

Even if the claimed disability is not on the list of diseases 
subject to presumptive service connection due to exposure to an 
herbicide agent, service connection may be established by proof 
that the claimed disability was actually caused by exposure to an 
herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In this case, the record shows that the Veteran served in the 
Republic of Vietnam during the Vietnam War; accordingly, exposure 
to Agent Orange is presumed.  The record also shows that an 
electromyography (EMG) and a nerve conduction study (NCS) 
performed in March 2000 concluded that the Veteran had mild 
generalized, predominantly axonal, peripheral neuropathy.  This 
is the first documented evidence of peripheral neuropathy in the 
record.  

However, peripheral neuropathy is not among the diseases for 
which the Secretary has determined is associated with exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
War.  See 38 C.F.R. §§ 3.307(d), 3.309(e).  The Board emphasizes 
that the Veteran has not been diagnosed as having acute or 
subacute peripheral neuropathy as manifest within two years of 
discharge.  On the contrary, the evidence shows that his 
condition was first identified in March 2000, approximately 34 
years after his separation from active duty.  In short, the 
Veteran's peripheral neuropathy cannot be characterized as acute 
or subacute, as defined by VA regulation. 

Since acute and subacute peripheral neuropathy, present within 
two years of discharge, are the only neuropathies listed in 
section 3.309(e), service connection on a presumptive basis due 
to Agent Orange exposure is not warranted for the Veteran's 
peripheral neuropathy.  See 59 Fed. Reg. 341 (1994) (in which the 
Secretary formally announced that a presumption of service 
connection based on exposure to herbicides used in Vietnam was 
not warranted for certain conditions, to specifically include 
circulatory disorders or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.")  As such, service connection 
can only be established with proof of actual direct causation.  
See Combee, supra.

The Veteran's service treatment records are negative for 
complaints or a diagnosis of peripheral neuropathy.  
Additionally, there is no evidence that the Veteran suffered from 
peripheral neuropathy for more than thirty years after separation 
from service.  The claims folder contains more than thirty years 
worth of medical records from the Department of Energy, the 
Veteran's employer, and these records show no complaints of or 
treatment for peripheral neuropathy prior to 2000.  The fact that 
peripheral neuropathy was not identified until March 2000, 
approximately 34 years after service, provides highly probative 
evidence against the Veteran's claim. See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or persistent 
disability).

In a June 2000 letter, B.B., M.D., notes the Veteran's 10-year 
history of numbness and tingling in his legs and a 5-year history 
of such symptoms in his arms.  Dr. B.B. then explained that the 
Veteran had been working at K-25 for over 30 years and had been 
exposed to Trichloroethylene without any protective devices.  Dr. 
B.B. also reported the Veteran's history of mold exposure, which 
could have also caused the Veteran's tingling and blood clots.  

In an August 2000 letter, B.B., M.D., stated that the cause of 
the Veteran's neuropathy was not diagnosable and that no tests 
could determine the cause.  However, she added that his 
peripheral neuropathy may have been related to some form of virus 
or toxin that he had been exposed to in the past.  Presumably 
this would include exposure to Agent Orange.  

In a March 2001 letter, D.D., M.D., indicated that the Veteran's 
peripheral neuropathy is most likely due to myotoxins in the 
environment, because the Veteran was sick every time he went to 
work.  In an August 2001 report, E.S., M.D., also explained that 
the Veteran had been exposed to Mercury, Arsenic, and Lead at his 
job (post-service), providing evidence against this claim.  
However, the Board notes that G.G., M.D., in a March 2001 letter, 
disagreed with these opinions, explaining that there is nothing 
to support a link between myotoxins and peripheral neuropathy.  

In November 2000, Dr. K.M. opined that the Veteran had peripheral 
neuropathy "of a specific type, one that is seen in exposure to 
such compounds as organophosphates, acrylamide, and hexidione."  
However, he concluded that to a reasonable degree of medical 
certainty, there is no evidence that a work place toxin is 
responsible.  

Overall, post-service medical records strongly suggest that the 
Veteran's peripheral neuropathy is related to exposure to toxins 
at work after service and that he did not experience symptoms of 
this disability for decades after separation from service.  Even 
assuming, for discussion purposes, that Dr. G.G.and Dr. K.M. are 
correct, there is still no competent medical evidence of record 
relating the Veteran's peripheral neuropathy to service, to 
include Agent Orange exposure therein, which is the central issue 
in this case.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  All of these records, overall, provide highly probative 
evidence against the Veteran's claims, clearly indicating a 
disorder that began many years after service with no connection 
to service, and a clear indication of exposure to chemical after 
service which could have caused this problem (though it is not 
clear).  

However, at a November 2003 hearing before a Decision Review 
Officer, the Veteran testified that he first started experiencing 
symptoms of peripheral neuropathy in service, and that his 
symptoms have persisted since that time, becoming gradually more 
severe.  

The Veteran asserts that approximately eight months after 
separation from service, he visited a VA outpatient clinic 
complaining of numbness and tingling in his extremities.  VA has 
been unable to find any such record.  However, a May 1967 rating 
decision notes that the Veteran was seen by a private physician 
in January 1967with complaints of chest pain of four days 
duration.  The Veteran's physical examination and response to 
exercise were normal and he was diagnosed with a functional or 
nervous disorder.  

In a November 2007 statement to the Board the Veteran argues that 
he never complained of chest pain and that "possibly, out of 
lack of words to describe what I was feeling, the doctor simply 
wrote chest pain."  

The Board finds it difficult to believe that even a lay person 
would have confused complaints of numbness, tingling, and burning 
in the arms and legs with complaints of chest pain, and finds it 
even more incredible that a physician with years of training 
would confound these complaints.  The post-service medical 
records only makes this statement from the Veteran unbelievable.    

The Board finds this statement from the Veteran severely 
undermines his creditability with the Board.  The private medical 
records the Veteran himself has submitted to the Board undermine 
his current recollections of a problem starting shortly after 
service.  

Additionally, the Veteran appears to confuse a diagnosis of a 
"nervous condition" or psychological disorder with a diagnosis 
of a nerve condition or neurological disability.  

While the Board acknowledges that the Veteran is competent to 
testify as to physical symptoms such as numbness and tingling in 
his extremities, the Board does not find the Veteran's testimony 
concerning the onset of his symptoms to be credible, providing 
evidence against his claim.  

As discussed above, post-service medical evidence shows a 
diagnosis of peripheral neuropathy in 2000, over thirty years 
after separation from service, and at the time of this diagnosis, 
the Veteran reported that his symptoms had onset approximately 
ten years ago in his lower extremities and five years ago in his 
upper extremities.  Even in his December 2002 claim, the Veteran 
placed the onset of his peripheral neuropathy in the early 1980s, 
still many years after separation from service.  It was not until 
after the Veteran's claim for service connection was denied that 
he began claiming that he experienced symptoms in service.  The 
Board believes that this is no accident.   

There is no evidence in the Veteran's service treatment records 
or post-service medical records that supports the Veteran's 
assertion that he experienced symptoms of peripheral neuropathy 
from service through the present.  Though this is not required, 
the evidence in this case actually provides affirmative, highly 
probative and credible evidence against this claim from the 
Veteran himself when he spoke with his doctors.  In fact, at 
medical examinations in the mid 1990s, the Veteran denied 
neurological symptoms such as neuritis, numbness, and permanent 
or temporary paralysis or weakness, providing additional evidence 
against this claim.  

The Board must find that the probative value of the Veteran's 
service and post-service medical records significantly outweighs 
the Veteran's own (inconsistent) testimony concerning the onset 
of his peripheral neuropathy.  

It is important to note that the Veteran's statements at this 
point, overall, are found to provide factual evidence against 
this claim, indicating a lack of credibility that indicates the 
Veteran is not being truthful regarding this claim.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.).  His falsifications undermine all his statements to 
the VA, clearly indicating his willingness to provide false 
information to obtain VA benefits.  

Additionally, the Board finds that to the extent that the Veteran 
has attempted to offer an opinion concerning the etiology of his 
peripheral neuropathy, he is not competent to do so.  The Board 
recognizes that there is no bright line rule that laypersons are 
not competent to offer etiology opinions.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the 
view that competent medical evidence is necessarily required when 
the determinative issue is medical diagnosis or etiology).  
Evidence, however, must be competent evidence in order to be 
weighed by the Board.  Whether a layperson is competent to 
provide an opinion as to the etiology of a condition depends on 
the facts of the particular case. 

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew support from Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In 
a footnote in Jandreau, the Federal Circuit addressed whether a 
layperson could provide evidence regarding a diagnosis of a 
condition and explained that "[s]ometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than 
provide diagnoses, the reasoning expressed in Jandreau is 
applicable.  The Board finds that the question of whether the 
Veteran's peripheral neuropathy is due to his alleged herbicide 
exposure in service is too complex to be addressed by a 
layperson.  This connection or etiology is not amenable to 
observation alone.  Rather it is common knowledge that such 
relationships are the subject of extensive research by scientific 
and medical professionals.  Hence, the Veteran's opinion of the 
etiology of his current disability is not competent evidence and 
is entitled to low probative weight.

However, on remand from the United States Court of Appeals for 
Veterans Claims (Court), the Veteran was afforded a VA 
examination in June 2010.  At that examination, the Veteran 
reported a chronic, gradual onset of tingling in the arms and 
legs beginning in Vietnam and gradually worsening.  Following a 
physical examination, the Veteran was diagnosed with neuritis of 
the bilateral upper and lower extremities.  The examiner also 
reviewed the Veteran's claim folder.  

The examiner stated,

Although the etiology of [the Veteran's] peripheral 
neuropathy cannot be conclusively determined, it is 
with a thorough review of the medical records, 
specialist's opinion, [the Veteran's] accounts, and my 
examination that I opine it is as likely as not that 
[the Veteran's] peripheral neuropathy is at least as 
likely as not caused by or a result of his active 
military services, including Agent Orange.  Based upon 
a review of evidence in the c-file, it is also as 
likely as not that [the Veteran's] occupational 
exposure to toxins following the service also 
contributed to his peripheral neuropathy.  

The RO correctly determined that the June 2010 VA examiner's 
opinion was inadequate and referred the matter for clarification.  
In an October 2010 opinion, a new VA examiner concluded that the 
Veteran's peripheral neuropathy was less likely than not related 
to service because there was no medical evidence showing 
treatment for peripheral neuropathy prior to 2000.

Here, there is medical opinion evidence both favorable and 
unfavorable to the Veteran's claim.  In such cases, it is within 
the Board's province to weigh the probative value of those 
opinions, along with all other evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . . As is true with any piece 
of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicators; . . .

As indicated by the Court, credibility is determined by the 
Board.  So long as the Board provides an adequate reason or basis 
for doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

Additionally, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

The weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis of the 
opinion is not stated.  See Swann v. Brown, 5 Vet. App. 229 
(1993), Sklar v. Brown, 5 Vet. App. 140 (1993), and Reonal v. 
Brown, 5. Vet. App. 458 (1993).

Here, the Board must find that the preponderance of the evidence 
supports a finding that the Veteran's peripheral neuropathy is 
not related to the Veteran's military service, including exposure 
to Agent Orange.  

While the June 2010 examiner opined that the Veteran's peripheral 
neuropathy was at least as likely as not related to Agent Orange 
exposure, he also reported that he was unable to conclusively 
determine the etiology of the Veteran's peripheral neuropathy and 
that the Veteran's peripheral neuropathy was at least as likely 
as not the result of post-service exposure to toxins.  The 
examiner stated that he was unable to determine how much of the 
Veteran's peripheral neuropathy was related to Agent Orange 
exposure versus occupational exposure to toxins.  Such 
uncertainty regarding the etiology of the Veteran's peripheral 
neuropathy undermines the probative value of this opinion.  See 
Swann v. Brown, 5 Vet. App. 229 (1993), Sklar v. Brown, 5 Vet. 
App. 140 (1993), and Reonal v. Brown, 5. Vet. App. 458 (1993).

Additionally, beyond a general reference to the claims folder, 
the June 2010 physical examination, and the Veteran's own report 
of his medical history, it is unclear how the examiner reached 
his conclusions.  As the Board has determined that the Veteran's 
testimony concerning the onset of his symptoms of peripheral 
neuropathy is not credible, the examiner's opinion in undermined 
to the extent he relied on the Veteran's report in concluding 
that the Veteran's peripheral neuropathy was at least partially 
due to Agent Orange exposure.  See Black v. Brown, 5 Vet. App. 
177 (1993) (The Board is not bound to accept medical opinions 
that are based on history supplied by the Veteran where that 
history is unsupported by the medical evidence or based on an 
inaccurate factual background).  

In contrast, the opinion of the October 2010 VA examiner is 
supported by the medical evidence of record which places onset of 
the Veteran's peripheral neuropathy many years after service and 
documents significant post-service exposure to environmental 
toxins.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for peripheral neuropathy.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran in February 2003 and May 2005.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claim and of VA and the Veteran's respective 
duties for obtaining evidence.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the May 2005 notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in December 2010 after the notice 
was provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as private treatment records and records from the Department 
of Energy.  The Veteran is also in receipt of aged-related 
benefits from the Social Security Administration, but as these 
records are not relevant to this claim, a remand to obtain them 
is unnecessary.  

Additionally, the Veteran was provided an opportunity to set 
forth his contentions during the hearing before a decision review 
officer in October 2003.  The appellant was afforded a VA medical 
examination in June 2010.  The examination is adequate and 
probative for VA purposes because the examiner relied on 
sufficient facts and data, provided a rationale for the opinion 
rendered, and there is no reason to believe that the examiner did 
not reliably apply reliable scientific principles to the facts 
and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to service connection for peripheral neuropathy due 
to Agent Orange exposure is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


